DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term “computer-readable storage medium” is not defined in the specification (see paragraph 42) as encompassing only statutory categories of invention. The broadest reasonable interpretation of the medium will encompass non-statutory forms such as signals or waveforms, thereby rendering the claim as a whole non-statutory for failing to fall within one of the four statutory categories of invention.
“A claim drawn to such a computer-readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§ 101 by adding the limitation ‘non-transitory’ to the claim.” Kappos 1351 OG 212 (Feb. 23, 2010)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gildein, II et al. (U.S. Patent 9,612,849—hereinafter “Gildein”) in view of Hjelm (USPGPUB 2013/0204438—hereinafter “Hjelm”).
Claims 1, 11 and 15 are directed to a customizable work station, a method of providing a customizable work station and a computer program product of a customizable work station, respectively. Claims 1, 11 and 15 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1, 11 and 15, Gildein teaches a customizable work station (See Fig. 1) comprising: 
a computing device (Fig. 1 at 30 and Col. 1, lines 34-36) that comprises a local processor (Fig. 3 at 31 and Abstract) and a local display output (Fig. 1 at 41 and Abstract); 
a plurality of sensors (Fig. 1 at 70, 72 and 75, Fig. 2 at 73, 74 and 76 and Fig. 6 at 71) connected to the local processor, the plurality of sensors to collect proximal information at the station and provide the information to the local processor in response to the computing device being detected by the local processor (Fig. 8 at block 701 – block 702 and Fig. 9 at block 801 and Col. 1, lines 60 – Col. 2, line 4 and Col. 5, line 55—Col. 6, line 6), 
the local processor to use the information to provide at least one personalized enhancement for a user of the station, the at least one personalized enhancement further being stored by the local processor (Fig. 8 at block 704 and Fig. 9 at block 802 – block 805 and Col. 3, lines 14-23 and Col. 6, lines 7-30 – “This baseline arrangement may include a repositioning of the monitor 41, the mouse 42, the keyboard 43 and the chair 51 to insure that the user sits in an ergonomically comfortable and appropriate position with his eyes level with the display portion of the monitor 41.” and “…the user profile and the current arrangement of the active workstation 10 are saved at block 805.” ).
Gildein fails to teach a connector communicably coupled to the local processor, the connector to connect with a computing device, wherein processing by the local processor is isolated by a central server. Examiner cites Hjelm to teach  a connector (Fig. 1 at 20 and 24, Fig. 2 at 20 and 26 and Fig. 3 at 20 and 22) communicably coupled to the local processor (Figs. 1-3 at 30), the connector to connect with a computing device (Figs. 1-3 at 11 and 50), wherein processing by the local processor is isolated by a central server (Pg. 4, ¶ 67-70). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a connector that is communicably coupled to a local processor and computing device, as taught by Hjelm, in the customizable work station taught by Gildein, in order to simplify the control of relevant functions and devices thus helping to improve the user’s working conditions ergonomically (Abstract, Pg. 1, ¶ 6 and Pg. 4, ¶ 76).
As to Claims 2 and 12, Gildein teaches at least one actuator (Fig. 1 at 60 and 63, Fig. 2 at 62, Fig. 4 at 61 and Fig. 5 at 62) controlled by the local processor, the at least one actuator actuating at least one structural component of the work station to provide the at least one personalized enhancement, the structural component to affect at least one of the following: environmental lighting (Col. 4, lines 49-55 and Col. 5, lines 14-27), display lighting, air flow, humidity, external communication, internal communication, audio levels (Col. 5, lines 14-22), ambient noise suppression (Col. 4, lines 44-46 and Col. 5, lines 14-22), desk ergonomics (Col. 6, lines 10-15), chair ergonomics (See Figs. 5 and 6 and Col. 4, lines 36-44 and 56-59 and Col. 5, lines ), and display ergonomics (See Fig. 4 and Col. 4, lines 27-36).
As to Claim 3, Gildein teaches that at least one sensor of the plurality of sensors comprises a camera  (Fig. 1 at 72) to provide to the local processor with image capture information associated with at least one of: user presence (Fig. 8 at block 701), ID badge, facial structure, posture (Col. 5, lines 4-10 and 44-46), breathing, neck angle, head position and movement, body position and movement (Col. 5, lines 4-10 and 44-46), appendage position and movement, height, and eye movement and blinking rate (Col. 5, lines 10-13 and Col. 6, lines 10-15).
As to Claims 4 and 13, Gildein teaches a machine-learning database comprising previously gathered proximal information and personalized enhancements associated with a previous user (Col. 3, line 57 – Col. 4, line 5 and Col. 6, lines 31-35); the local processor to compare the previously gathered proximal information of the previous user from the database with current proximal information from the plurality of sensors to determine whether a current user has previously used the station (Fig. 8 at block 703); and the local processor to provide personalized enhancements associated with the previous user to the current user when the current user information matches the previously gathered proximal information (Fig. 8 at block 704).
As to Claims 5 and 14, Gildein teaches that in response to at least one sensor of the plurality of sensors detecting an absence of a user at the station and having the local processor to go into a low power operational mode (Col. 4, lines 9-17). Gildein, as modified by Hjelm, fails to teach that the local processor displays passive information on the local display output when the sensors detect absence of a user at the station. Examiner takes Official Notice that it is well-known in the art to display passive information (such as a screen saver) on a screen of a display when the computer is in an idle mode/power saving mode or when a user is not detected for some period of time. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to display passive information on the display taught by Gildein, as modified by Hjelm, in order to save power and keep the workstation secured while the user is away.
As to Claim 6, Gildein teaches that at least one sensor of the plurality of sensors determines temperature (Fig. 2 at 74 and Col. 4, lines 46-48 and Col. 5, line 17-24) and the at least one personalized enhancement comprises raising or lowering window shades (Col. 4, lines 46-48 and Col. 5, lines 17-24). Gildein, as modified by Hjelm, fails to teach adjusting an air conditioning unit based on the readings of a plurality of temperature sensors.  Examiner takes Official Notice that adjusting an air conditioning unit based on the readings of a plurality of temperature sensors is well known in the art.  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to adjust an air conditioning unit of the work station taught by Gildein, as modified by Hjelm, based on the readings of the temperature sensor taught by Gildein, as modified by Hjelm, in order to continue to make the user as comfortable as possible at the work station.
As to Claim 7, Gildein teaches that the proximal information is processed by at least one of the following configurations: one sensor resulting in one personalized enhancement (Col. 5, lines 4-27), one sensor resulting in two or more personalized enhancements, two or more sensors resulting in one personalized enhancement, and two or more sensors resulting in two or more personalized enhancements (Col. 5, lines 4-27).
As to Claim 8, Gildein teaches that the at least one personalized enhancement is time dependent (See Fig. 9 at block 801 and Col. 3, line 51 – Col. 4, line 5, Col. 4, lines 48-49 and Col. 6, lines 31-33 and 44-51).
As to Claim 9, Gildein teaches that at least one sensor of the plurality of sensors gathers ambient light intensity information and the at least one personalized enhancement comprises at least one of dimming the local display output and dimming a light at the work station (Col. 4, lines 46-55).
As to Claim 10, Gildein teaches that at least one sensor of the plurality of sensors detects pressure (Fig. 6 at 71) applied on a chair to determine the at least one personalized enhancement (Col. 5, lines 4-9). Gildein, as modified by Hjelm, fails to teach that the sensors detect pressure applied on a desk. Examiner takes Official Notice that pressure sensors situated on a desk are well known in the art. At the time of the effective filing date of the application, it would have been obvious to person of ordinary skill in the art to incorporate desk pressure sensors in the customizable work station taught by Gildein, as modified by Hjelm, in order to obtain sensor readings from the desk.





















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694